Case: 20-30233       Document: 00515868262        Page: 1    Date Filed: 05/19/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 20-30233                          May 19, 2021
                                                                        Lyle W. Cayce
                                                                             Clerk
   Alliance for Good Government,

                                                             Plaintiff—Appellee,

                                       versus

   Coalition for Better Government,

                                                          Defendant—Appellant,

   Darleen Jacobs,

                                                     Objecting Party—Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:17-CV-3679


   Before Higginbotham, Smith, and Dennis, Circuit Judges.
   Patrick E. Higginbotham, Circuit Judge:
             Coalition for Better Government and Darleen Jacobs challenge the
   reasonableness of the district court’s award of attorney’s fees to Alliance for
   Good Government for federal trademark infringement under the Lanham
   Act. Jacobs also argues that she was improperly joined post-judgment. We
   affirm.
Case: 20-30233           Document: 00515868262               Page: 2       Date Filed: 05/19/2021




                                              No. 20-30233


                                                   I.
           Our two prior opinions detail the relevant background. 1 Briefly,
   Alliance and Coalition are nonprofit organizations that endorse political
   candidates in New Orleans. In 2017, Alliance sued Coalition, seeking to
   enjoin use of its trade name (word mark) and logo (composite mark) for
   federal trademark infringement under the Lanham Act, state trademark
   infringement, and unfair trade practices. The district court granted Alliance
   summary judgment on its federal trademark infringement claim, enjoining
   Coalition from using both its word and composite marks. Alliance voluntarily
   dismissed its other claims.
           Coalition appealed, and we affirmed the district court’s summary
   judgment but modified its injunction to restrain only Coalition’s use of its
   composite mark. 2 While the first appeal was pending, Alliance moved for
   attorney’s fees pursuant to the Lanham Act’s fee-shifting provision, 3 and the
   district court awarded Alliance $68,237.25 in fees. 4 Coalition also appealed
   the fee award. In our second opinion, we concluded that the district court did
   not abuse its discretion in classifying this case as an exceptional one,
   warranting reasonable attorney’s fees under the Lanham Act. 5 As Alliance


           1
            All. for Good Gov’t v. Coal. for Better Gov’t (Alliance I), 901 F.3d 498 (5th Cir.
   2018); All. for Good Gov’t v. Coal. for Better Gov’t (Alliance II), 919 F.3d 291 (5th Cir. 2019).
           2
               Alliance I, 901 F.3d at 514.
           3
             The Lanham Act authorizes the award of “reasonable attorney fees to the
   prevailing party” in “exceptional cases.” 15 U.S.C. § 1117(a).
           4
             Alliance II, 919 F.3d at 294. This amount included “fees already incurred and
   projected fees from replying to Coalition’s opposition to the fees motion.” Id.
           5
             Alliance II, 919 F.3d at 295. The Appellants attempt to relitigate the issue of
   whether this case is exceptional in their reply brief. Our prior determination that the district
   court did not abuse its discretion in finding this case exceptional is law of the case and
   cannot be challenged in this appeal. Tollett v. City of Kemah, 285 F.3d 357, 363 (5th Cir.
   2002), cert. denied, 537 U.S. 883 (2002) (“Under the law of the case doctrine, an issue of




                                                   2
Case: 20-30233           Document: 00515868262                Page: 3   Date Filed: 05/19/2021




                                               No. 20-30233


   had not prevailed on its word mark claim, it was not entitled to attorney’s
   fees for work related to that claim, or for the claims it voluntarily dismissed. 6
   We remanded, instructing the district court to adjust the fee award to account
   for claims on which Alliance did not prevail, as best it could in light of our
   opinion. 7 We made no reference to and did not prohibit awarding additional
   fees related to the additional litigation of the fee award.
           On remand, the district court instructed Alliance to file a new motion
   for attorney’s fees, separating fees in accordance with our judgment and
   including any demand for fees related to the appeals “not inconsistent with
   [our] judgment,” which had affirmed the exceptional nature of the case.
   Alliance argued that its work on the word mark claim was “inextricably
   intertwined with work” on the composite mark claim, so it was unable to fully
   disentangle fees related to each claim. Instead, it proposed a 10% across-the-
   board reduction of fees to estimate for time spent on the word mark claim,
   and a $1,500 reduction to account for the claims it voluntarily dismissed.
   Alliance also moved to join Darleen Jacobs, a principal of Coalition, because
   it had learned during post-judgment discovery that Coalition lacked
   resources to pay the fee award.
           The district court joined Jacobs as a third party to the case, required
   that Alliance serve her with the court’s order, and gave Jacobs two weeks to
   respond to Alliance’s motion. Jacobs opposed Alliance’s motion for fees, but



   law or fact decided on appeal may not be reexamined either by the district court on remand
   or by the appellate court on a subsequent appeal.” (citing United States v. Becerra, 155 F.3d
   740, 752 (5th Cir. 1998))). Because we will not reconsider the exceptional nature of this
   case, it is unnecessary to strike this portion of the Appellants’ reply brief as Alliance
   requests in its motion to strike.
           6
               Alliance II, 919 F.3d at 298.
           7
               Id.




                                                    3
Case: 20-30233           Document: 00515868262               Page: 4       Date Filed: 05/19/2021




                                              No. 20-30233


   the district court ultimately found it appropriate to hold her directly liable.
   The district court agreed with Alliance’s efforts to modify the fee award in
   accordance with our second opinion, rejected Coalition’s objections, and
   awarded Alliance $148,006.15 in fees.
           Both Jacobs and Coalition appealed. Jacobs argues that the district
   court’s order joining her was improper. And both challenge the
   reasonableness of the district court’s fee award.
                                                   II.
                                                   A.
           As the Supreme Court explained in Nelson v. Adams USA, Inc., a court
   adding a party post-judgment must afford that party due process. 8 Such
   process, as reflected in Federal Rules of Civil Procedure 12 and 15, requires
   an added party have an opportunity to respond to the claims against him. 9
   We review the district court’s decision to join a party for abuse of
   discretion. 10
           The facts here mirror those in Nelson, with key exceptions. In both
   cases, the prevailing party was awarded attorney’s fees and subsequently
   sought to join an individual in a leadership role within the opposing party
   entity out of fears the party itself did not have sufficient assets to pay the fee
   award. 11 However, in Nelson, the district court immediately granted the


           8
                Nelson v. Adams USA, Inc., 529 U.S. 460, 463 (2000).
           9
             Id. at 468; see also Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314
   (1950) (“The fundamental requisite of due process of law is the opportunity to be heard.”
   (citation omitted)).
           10
                Acevedo v. Allsup’s Convenience Stores, Inc., 600 F.3d 516, 520 (5th Cir. 2010) (per
   curiam).
           11
                Nelson, 529 U.S. at 462-63.




                                                    4
Case: 20-30233            Document: 00515868262          Page: 5       Date Filed: 05/19/2021




                                         No. 20-30233


   prevailing party’s motion, making Nelson a party and subjecting him to the
   fee award. 12 The Supreme Court held that the district court violated due
   process because it failed to give Nelson “an opportunity to respond and
   contest his personal liability for the award after he was made a party and
   before the entry of judgment against him.” 13 The district court here gave
   Jacobs two weeks to respond to Alliance’s motion for attorney’s fees after
   joining her, and she did so. It was only after considering Jacobs’s arguments
   in opposition that the district court found her liable for the fee award. This
   procedure met the demands of due process. 14
                                               B.
           Jacobs next argues that she is not liable as an individual under the
   Lanham Act.
           The Lanham Act authorizes the award of “reasonable attorney fees to
   the prevailing party” in “exceptional cases.” 15 The text of the provision does
   not expressly limit the persons who can be held liable for attorney’s fees. In
   interpreting the Patent Act’s identically worded fee-shifting provision, the
   Supreme Court explained that the “text is patently clear. It imposes one and
   only one constraint on district courts’ discretion to award attorney’s fees in
   patent litigation,” which is determining whether the case is exceptional. 16


           12
                Id. at 463.
           13
                Id.
           14
              Jacobs also argues that Nelson requires that the district court join her by means
   of an amended pleading instead of a motion. However, as the district court correctly noted,
   it has the authority to join a party “[o]n motion or on its own” at any time. Fed. R.
   Civ. P. 21.
           15
                15 U.S.C. § 1117(a).
           16
             Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 553 (2014). We
   have found case law interpreting the Patent Act’s fee-shifting provision instructive in
   interpreting the Lanham Act’s identical provision. See, e.g., Alliance II, 919 F.3d at 295;




                                                5
Case: 20-30233             Document: 00515868262             Page: 6      Date Filed: 05/19/2021




                                             No. 20-30233


   The Court gave no indication that the provision limited who could be held
   liable. Indeed, in Nelson, which also concerned attorney’s fees under the
   Patent Act, the Court underscored that its decision to invalidate the manner
   of Nelson’s joinder did “not insulate Nelson from liability.” 17
             The Federal Circuit in turn has affirmed imposition of fee awards
   under the Patent Act against individuals who were not party to the underlying
   litigation when their conduct contributed to the court’s decision to award
   attorney’s fees. 18 The decision to do so stems from the fee-shifting
   provision’s purpose of preventing “gross injustice when a party has litigated
   vexatiously” 19 and the general principle that “[a]n officer is individually
   liable for any tortious conduct that he committed in connection with his
   corporate duties.” 20 Given the similar underlying purpose of the Lanham




   Baker v. DeShong, 821 F.3d 620, 623 (5th Cir. 2016) (citing S. Rep. No. 93-1400 (1974));
   CJC Holdings, Inc. v. Wright & Lato, Inc., 979 F.2d 60, 65 (5th Cir. 1992) (“Given the
   parallel language, we infer that Congress meant courts to apply similar standards in both
   patent and trade dress cases.”).
             17
                  Nelson, 529 U.S. at 472.
             18
              See, e.g., Insituform Tech., Inc. v. CAT Contracting, Inc., 385 F.3d 1360, 1373 (Fed.
   Cir. 2004); Mach. Corp. of Am. v. Gullfiber AB, 774 F.2d 467, 475 (Fed. Cir. 1985) (“This
   court has held that an individual may be assessed fees under [the fee-shifting provision of
   the Patent Act] if his conduct supports a finding that the case is exceptional.” (citing
   Hughes v. Novi Am., Inc., 724 F.2d 122, 126 (Fed. Cir. 1984))); see also Iris Connex, LLC v.
   Dell, Inc., 235 F. Supp. 3d 826, 843 (E.D. Tex. 2017) (holding a non-party liable for
   attorney’s fees under the Patent Act where the non-party was afforded due process, was
   responsible for the conduct making the case exceptional, and where it was equitable to do
   so).
             19
              Sun-Tek Indus., Inc. v. Kennedy Sky Lites, Inc., 929 F.2d 676, 679 (Fed. Cir. 1991)
   (internal quotation marks and citation omitted).
             20
                  Insituform, 385 F.3d at 1373 (citing Walker v. FDIC, 970 F.2d 114, 122 (5th Cir.
   1992)).




                                                    6
Case: 20-30233           Document: 00515868262                 Page: 7    Date Filed: 05/19/2021




                                                No. 20-30233


   Act’s fee-shifting provision, 21 we find it reasonable to likewise impose
   liability for a Lanham Act fee award on a properly-added party responsible
   for the conduct making a case exceptional.
           We affirmed the district court’s determination that this case is
   exceptional because Coalition litigated in an unreasonable manner, including
   presenting meritless defenses at the summary judgment stage, filing an
   unsupported laches defense, meritless counterclaim, and a meritless motion
   to dismiss, and behaving unreasonably during discovery by insisting on
   proceeding with depositions even after the district court granted summary
   judgment on Alliance’s federal trademark infringement claim and Alliance
   dismissed its other claims. 22 While Jacobs argues she was not responsible for
   this conduct, she is a principal of Coalition and personally signed the motion
   for summary judgment, the counterclaim, the motion to dismiss, and
   Coalition’s memorandum insisting on proceeding with depositions after the
   district court’s summary judgment ruling. 23 We find no abuse of discretion
   in the district court’s decision to join Jacobs and hold her directly liable for
   the fee award. 24



           21
             See Baker, 821 F.3d at 623 n. 1 (explaining that the legislative history indicates
   that the purpose of the fee-shifting provision in the Lanham Act is similar to the purpose
   underlying the fee-shifting provision in the Patent Act).
           22
                Alliance II, 919 F.3d at 296.
           23
               See, e.g., Nelson, 529 U.S. at 472 (stating that Nelson, president and sole
   shareholder of a party, was not insulated from liability for an attorney’s fee award);
   Insituform Tech., 385 F.3d at 1372-73 (holding main executive officer who “was directly and
   actively involved in all aspects of the litigation” and “individually responsible for all of the
   conduct that led the district court to increase damages and award attorney’s fees”
   individually liable for Patent Act fee award).
           24
             Alliance moved to strike the section of the Appellants’ reply brief arguing that
   Jacobs was not solely responsible for Coalition’s litigation conduct because that argument
   was waived. Since we reject Jacobs’s argument, there is no need to strike it from the reply




                                                     7
Case: 20-30233           Document: 00515868262                 Page: 8      Date Filed: 05/19/2021




                                                No. 20-30233


                                                    III.
           Both Appellants argue that the fee award is unreasonable. We review
   the reasonableness of a fee award under the Lanham Act for abuse of
   discretion. 25
           The Appellants raise three challenges to the fee award. They first
   argue the district court had no authority to award any fees related to the two
   appeals because only our Court has that authority. The Federal Circuit has
   interpreted the Patent Act’s fee-shifting provision as allowing district courts
   to “award[] fees for the entire case, including any subsequent appeals”
   because neither the text “nor its legislative history distinguishes between
   awarding attorney fees in the district court and in the appellate court.” 26 We
   again find it appropriate to extend the interpretation of the Patent Act fee-
   shifting provision to our interpretation of the Lanham Act and find that
   district courts do have the authority to award appellate fees under the
   Lanham Act.
           The district court’s decision to award fees for further litigation of the
   attorney’s fee award did not contravene the mandate rule. On remand, a
   lower court “must implement both the letter and spirit of [our] mandate, and
   may not disregard [our] explicit directives.” 27 The mandate must be



   brief. Having rejected the other portions of Alliance’s motion to strike above, we deny its
   motion in full.
           25
                Alliance II, 919 F.3d at 295.
           26
              Therasense, Inc. v. Becton, Dickinson and Co., 745 F.3d 513, 517 (Fed. Cir. 2014)
   (quoting Rohm & Haas Co. v. Crystal Chem. Co., 736 F.2d 688, 692 (Fed. Cir. 1984)); see
   also PPG Indus. Inc. v. Celanese Polymer Specialities Co., 840 F.2d 1565, 1569 (Fed. Cir. 1998)
   (“[T]he power to award attorney fees for appellate work is not the exclusive domain of an
   appellate court.”).
           27
                Tollett, 285 F.3d at 364 (emphasis omitted) (cleaned up).




                                                     8
Case: 20-30233           Document: 00515868262                 Page: 9   Date Filed: 05/19/2021




                                                No. 20-30233


   “construed in the light of [our] opinion.” 28 In Alliance II, we “remand[ed]
   for the district court to assess the amount of the award of fees in light of this
   opinion.” 29 Notably, our opinion itself made two conclusions: first, we
   affirmed the exceptional nature of the case allowing Alliance attorney’s fees,
   and second, we instructed the district court to adjust the award to exclude
   fees related to Alliance’s work on the word mark claim and claims it
   voluntarily dismissed. 30 But we did not address whether Alliance was entitled
   to further attorney’s fees for continued litigation of the fee award either
   expressly or implicitly. As such, when the district court allowed Alliance fees
   for continued fee-award litigation, it did not contradict either the letter or the
   spirit of Alliance II. 31
           Second, the Appellants argue Alliance failed to properly document its
   fees because its time sheets do not differentiate between work done on the
   composite mark claim as opposed to other claims. This argument ignores the
   efforts of the district court to adjust the fee award for claims on which



           28
                Id. (emphasis omitted) (cleaned up).
           29
                Alliance II, 919 F.3d at 298.
           30
                Id.
           31
              The Appellants argue that the district court is an improper forum for considering
   appellate fees. They do not argue, and so we do not address here, whether appellate fees
   may be recovered under the Lanham Act only when an appeal itself is exceptional as several
   other circuits have held. See, e.g., Tamko Roofing Prods., Inc. v. Ideal Roofing Co., Ltd., 294
   F.3d 227, 230 (1st Cir. 2002) (applying a three-factor analysis to determine whether an
   appeal is exceptional); Urban Outfitters, Inc. v. BCBG Max Azria Grp., Inc., 430 F. App’x
   131, 134 (3d Cir. 2011) (unpublished) (applying the First Circuit’s three-factor analysis);
   U-Haul Int’l, Inc. v. Jartran, Inc., 793 F.2d 1034, 1044 (9th Cir. 1986) (declining to award
   appellate fees because the appeal was not exceptional); see also Therasense, 745 F.3d at 518
   (declining to award appellate fees under the Patent Act because appeal was not
   exceptional); Rohm & Haas, 736 F.2d at 692 (allowing award of appellate fees under the
   Patent Act where “the appeal itself is exceptional”). We leave this question open for
   another day.




                                                     9
Case: 20-30233        Document: 00515868262               Page: 10        Date Filed: 05/19/2021




                                           No. 20-30233


   Alliance did not prevail. The court found that the word and composite mark
   claims were “intertwined” and difficult to separate because the parties had
   not distinguished between the word and composite mark claims prior to the
   first appeal. It applied a 10% across-the-board reduction to estimate for work
   related to the word mark claim and further reduced the award by $1,500 for
   the claims voluntarily dismissed. 32 The Appellants make no argument for
   why these reductions are an abuse of discretion. Even if they are correct that
   Alliance’s billing entries are flawed, the proper remedy is “a reduction of the
   award by a percentage intended to substitute for the exercise of billing
   judgment,” which the district court did. 33
           Finally, the Appellants argue the district court did not consider their
   objections to Alliance’s fees motion. We disagree. The district court
   considered each of these objections and provided reasons for rejecting them.
   The Appellants make no argument that the district court’s rulings on any of
   these objections were improper, and we find no abuse of discretion.
                                                IV.
           The Appellants append a First Amendment argument similar to one
   raised in the prior two appeals, arguing that the imposition of an attorney fee
   award would violate their free speech. This argument rests on the premise
   that trademark restrictions should not apply to Coalition because it is
   engaged in political speech, a challenge to the injunction itself. Coalition first



           32
              Indeed we acknowledged in our previous opinion the possibility that Alliance’s
   work on the composite mark claim may be intertwined with its other claims, noting that the
   district court had a “duty to make some attempt to adjust the fee award in an effort to reflect
   an apportionment” even if it was not possible to make an exact apportionment. Alliance II,
   919 F.3d at 298 (quoting Gracie v. Gracie, 217 F.3d 1060, 1070 (9th Cir. 2000)).
           33
              Saizan v. Delta Concrete Prods. Co, Inc., 448 F.3d 795, 799 (5th Cir. 2006)
   (citation omitted).




                                                 10
Case: 20-30233           Document: 00515868262               Page: 11        Date Filed: 05/19/2021




                                             No. 20-30233


   raised this argument during its original appeal of the district court’s grant of
   summary judgment. The Alliance I panel declined to examine the First
   Amendment issue then because it had not been preserved or ruled on below,
   relying on the doctrine that “an appellate court, in reviewing a summary
   judgment order, can only consider those matters presented to the district
   court.” 34
           The dissent argues that this decision was clearly erroneous and so our
   panel is not bound by law of the case. We disagree. The clearly-erroneous
   exception for law-of-the-case doctrine applies only in “extraordinary
   circumstances.” 35 “Mere doubts or disagreement about the wisdom of a
   prior decision of this or a lower court will not suffice for this exception. To
   be ‘clearly erroneous,’ a decision must strike us as more than just maybe or
   probably wrong; it must be dead wrong.” 36 While the Alliance I panel had the
   discretion to address a waived argument, 37 its decision not to do so was not
   “dead wrong.” Moreover, even if Coalition’s speech is rightly considered
   noncommercial speech, this Court has not previously held that § 32(1) of the
   Lanham Act, the section at issue here, applies only to commercial speech. 38




           34
             Alliance I, 901 F.3d at 506 (citing Frank C. Bailey Enters., Inc. v. Cargill, Inc., 582
   F.2d 333, 334 (5th Cir. 1978)).
           35
                City of Pub. Serv. Bd. v. Gen. Elec. Co., 935 F.2d 78, 82 (5th Cir. 1991).
           36
                Id. (cleaned up).
           37
                See United States v. Martinez, 263 F.3d 436, 438 (5th Cir. 2001).
           38
              This Court has held that § 43(a) contains a commercial-use requirement, see
   Seven-Up v. Coca-Cola Co., 86 F.3d 1379, 1383 & n.6 (5th Cir. 1996), but it has not extended
   that requirement to § 32(1). Additionally, under similar circumstances, the Second Circuit
   has held that § 32(1) applies to “[a] political organization that adopts a platform and
   endorses candidates under a trade name.” United We Stand Am., Inc. v. United We Stand
   Am. N.Y., Inc., 128 F.3d 86, 90 (2d Cir. 1997). Thus, this is not a case where our sister
   circuits have made uniform holdings that Coalition’s speech falls outside the reach of




                                                    11
Case: 20-30233        Document: 00515868262              Page: 12       Date Filed: 05/19/2021




                                          No. 20-30233


   Because Alliance I was not “dead wrong” to decline to address Coalition’s
   First Amendment argument, we are bound by law of the case. The argument
   is therefore not properly before us, and we do not address it.
                                               V.
           We affirm.




   § 32(1). See United States v. Garza, 706 F.3d 655, 662-63 (5th Cir. 2013) (finding “clear or
   obvious” error where case law from sister circuits was “uniform[]”).




                                               12
Case: 20-30233        Document: 00515868262               Page: 13        Date Filed: 05/19/2021




                                           No. 20-30233


           James L. Dennis, Circuit Judge, dissenting:

           The majority strains at gnats but swallows a camel.
           This is the third appeal in this case. I regret that I was not assigned to
   participate in the first appeal. See All. for Good Gov’t v. Coal. for Better Gov’t
   (Alliance I), 901 F.3d 498, 506 (5th Cir. 2018). If I had taken part, I would
   have worked to persuade the court that applying the Lanham Act to the non-
   commercial political speech of Coalition for Better Government is contrary
   to the Act and violates the First Amendment. And had the Alliance I panel
   correctly held that Coalition’s pure political speech cannot be enjoined under
   the Lanham Act, this litigation would have terminated, averting two addi-
   tional and flawed decisions that followed Alliance I. See All. for Good Gov’t v.
   Coal. for Better Gov’t (Alliance II), 919 F.3d 291 (5th Cir. 2019); All. for Good
   Gov’t v. Coal. for Better Gov’t, No. CV 17-3679, 2020 WL 1503533, at *1 (E.D.
   La. Mar. 30, 2020).
           It is not too late to correct Alliance I’s serious statutory and constitu-
   tional error, however; under our precedents “the law of the case” is not an
   inexorable command. We need not adhere to a former decision if it was
   clearly erroneous and doing so would work a manifest injustice. E.g.,
   Schwartz v. NMS Indus., Inc., 575 F.2d 553, 554-55 (5th Cir. 1978); United
   States v. Vahlco Corp., 895 F.2d 1070, 1072-73 (5th Cir. 1990). In my view,
   that exception to the rule applies here. Alliance I and Alliance II were predi-
   cated on a patent error, i.e., that the Lanham Act can be constitutionally ap-
   plied to the noncommercial political speech of a political organization, such
   as the political endorsements made by Coalition in this case. 1                          And


           1
            See Seven-Up v. Coca-Cola Co., 86 F.3d 1379, 1383 & n.6 (5th Cir. 1996) (holding
   that § 43(a) of the Lanham Act applies only to activities that are “‘commercial’ in
   nature”); Procter & Gamble Co. v. Amway Corp., 242 F.3d 539, 547 & n.13 (5th Cir. 2001)
   (same), abrogated on other grounds by Lexmark Intern., Inc. v. Static Control Components, Inc.,
   572 U.S. 118 (2014); Farah v. Esquire Magazine, 736 F.3d 528, 541 (D.C. Cir. 2013) (holding


                                                 13
Case: 20-30233         Document: 00515868262                Page: 14       Date Filed: 05/19/2021




                                            No. 20-30233


   misapplying the Lanham Act to noncommercial political speech creates an
   anomalous precedent that will beget grave injustice—the imposition of liabil-
   ity for, and consequent chilling of, the exercise of constitutionally-protected
   free speech. What is more, the previous decisions in Alliance I & II set dan-
   gerous precedents inviting federal courts to improperly involve themselves
   in state and local political disputes.
           Alliance for Good Government (Alliance) and Coalition for Better
   Government (Coalition) are New Orleans-based nonprofit corporations
   whose principal activity is the vetting and endorsement of political candidates
   vying for local and state offices. Their missions and work can only be de-
   scribed as political. Neither organization offers or advertises commercial
   goods or services. And the speech in which they engage—purely political
   speech—is at the core of the First Amendment’s protections. See Arizona
   Free Enter. Club’s Freedom Club PAC v. Bennett, 564 U.S. 721, 734 (2011)
   (“[T]he First Amendment has its fullest and most urgent application to
   speech uttered during a campaign for political office.” (internal quotation
   marks omitted)).



   that the Lanham Act applies only to commercial speech); Utah Lighthouse Ministry, 527
   F.3d 1045, 1052–54 (10th Cir. 2008) (same); Bosley Med. Inst., Inc. v. Kremer, 403 F.3d 672,
   676–77 (9th Cir. 2005) (same); Taubman Co. v. Webfeats, 319 F.3d 770, 774 (6th Cir. 2003)
   (same); Porous Media Corp. v. Pall Corp.,173 F.3d 1109, 1120 (8th Cir. 1999) (same); cf. S.F.
   Arts & Athletics, Inc. v. U.S. Olympic Comm., 483 U.S. 552, 566 (1987) (Brennan, J.,
   dissenting) (explaining that a “key” requirement of the Lanham Act is the rule that a
   trademark violation occurs only when an offending trademark is applied to commercial
   goods and services”); Radiance Found., Inc. v. N.A.A.C.P., 786 F.3d 316, 322 (4th Cir. 2015)
   (“Although this case does not require us to hold that the [First Amendment’s] commercial
   speech doctrine is in all respects synonymous with the” Lanham Act’s requirement that
   an infringer’s use of a mark be “‘in connection with’” goods or services, “we think that
   doctrine provides much the best guidance in applying the Act. The ‘in connection with’
   element [in § 32(1) of the Act] reads very much like a description of different types of
   commercial actions: ‘in connection with the sale, offering for sale, distribution, or advertising
   of any goods or services.” (quoting 15 U.S.C. § 1114(1)(a)).



                                                  14
Case: 20-30233        Document: 00515868262               Page: 15        Date Filed: 05/19/2021




                                           No. 20-30233


           Conversely, the Lanham Act, 15 U.S.C. § 1051, et seq. (“the Act”)—
   the statute that Alliance alleges Coalition violated—exclusively regulates
   commercial activity and commercial speech. 2 Because Coalition does not en-
   gage in commercial activity or commercial speech, its conduct is beyond the
   reach of the Lanham Act, and holding it liable under the statute for its politi-
   cal speech violates the First Amendment’s protections for free speech. See
   Seven-Up v. Coca-Cola Co., 86 F.3d 1379, 1383 n.6 (5th Cir. 1996); Procter &
   Gamble Co. v. Amway Corp., 242 F.3d 539, 547 & n.13 (5th Cir. 2001) (same),
   abrogated on other grounds by Lexmark Intern., Inc. v. Static Control Compo-
   nents, Inc., 572 U.S. 118 (2014); Farah v. Esquire Magazine, 736 F.3d 528, 541
   (D.C. Cir. 2013); Utah Lighthouse Ministry, 527 F.3d 1045, 1052–54 (10th Cir.
   2008); Bosley Med. Inst., Inc. v. Kremer, 403 F.3d 672, 676–77 (9th Cir. 2005);
   Taubman Co. v. Webfeats, 319 F.3d 770, 774 (6th Cir. 2003); Porous Media
   Corp. v. Pall Corp.,173 F.3d 1109, 1120 (8th Cir. 1999); see also Radiance
   Found., Inc. v. N.A.A.C.P., 786 F.3d 316, 321 (4th Cir. 2015) (observing that
   Congress “did not intend for trademark laws to impinge the First Amend-
   ment rights of critics and commentators”).
           Nevertheless, in the first appeal in this case, see Alliance I, 901 F.3d at
   506, this court committed serious error by holding Coalition’s speech subject



           2
              In addition to bringing a Lanham Act claim, Alliance’s complaint alleged a claim
   under the Louisiana Unfair Trade Practices Act, La. Rev. Stat.§ 51:1401 et seq.
   However, Alliance voluntarily dismissed that state-law cause of action in its motion for
   summary judgment, leaving only its claim under the Lanham Act. See All. for Good Gov’t
   v. Coal. for Better Gov’t, No. 17-3679, 2017 WL 6442156, at *1 (Oct. 23, 2017 E.D. La.).
   Thus, although there is a body of common law extending trademark protection to various
   entities, including nonprofits, see 6 Fletcher Cyclopedia of the Law of
   Corporations § 2436 (Sept. 2020), the only cause of action at issue here is a claim
   under the Lanham Act, a federal statute, which, as discussed below, carries a specific
   requirement that the alleged infringer use the mark “in connection with the sale, offering
   for sale, distribution, or advertising of any goods or service,” i.e., that the mark be used in
   commerce. 15 U.S.C. § 1114(a).



                                                 15
Case: 20-30233        Document: 00515868262               Page: 16        Date Filed: 05/19/2021




                                           No. 20-30233


   to injunction under the Lanham Act, and thus infringing on Coalition’s First
   Amendment freedom of political expression.
           Although a prior panel’s rulings in a case typically bind a subsequent
   panel under the law-of-the-case doctrine, our decision in Alliance I, as noted
   above, was manifestly erroneous, and adhering to it now works a clear injus-
   tice. Thus, this panel’s hands are not tied by that decision. See Vahlco Corp.,
   895 F.2d at 1072-73 (applying this exception to the law-of-the-case doctrine
   where (1) a ruling in a prior appeal in the same litigation was “clearly in er-
   ror,” and (2) it “would be manifestly unjust” to follow that prior decision;
   accordingly, the previous decision “does not establish the law of the case and
   is not binding on the Court in the present appeal”). This panel should thus
   correct this court’s error in Alliance I by vacating each judgment based on
   that error and remanding for a judgment of dismissal with prejudice with re-
   spect to Alliance’s Lanham Act claim against Coalition. 3
           Remedying the foundational flaw in Alliance I would of course obviate
   the need to reach the subsequent mistakes by the district court that generated
   the present appeal. But because the majority chooses not to correct the foun-
   dational error of Alliance I, I must also address the errors committed by the
   district court in its decision following the remand of the case to it after Alli-
   ance II. In Alliance II, a panel affirmed in part the district court’s award of


           3
             Under this court’s Rules, we are empowered to recall our mandates in Alliance I
   and Alliance II and reform them to direct vacatur of the judgments appealed from in order
   “to prevent injustice.” 5th Cir. R. 41.2; see also Nat’l Sur. Corp. v. Charles Carter &
   Co., 621 F.2d 739, 741 (5th Cir. 1980) (explaining that this court is empowered to “recall”
   or “reform” a previous mandate “to prevent injustice”). Because abiding by those prior
   decisions would, as discussed, work a manifest injustice, a fortiori the standard for recalling
   and reforming our mandates in Alliance I and II is satisfied and, indeed, these measures are
   necessary to avoid the highly unjust results of those rulings. See In re Incident Aboard the
   D.B. Ocean King on Aug. 30, 1980, 877 F.2d 322, 323 (5th Cir. 1989) (holding that “the
   equities of this case dictate the exercise of our power under Rule 41.2 to recall and reform
   the mandate,” when “not once, but twice this Court has itself brought about” a “potential
   injustice” that could only be averted by recalling the court’s mandate).


                                                 16
Case: 20-30233     Document: 00515868262            Page: 17    Date Filed: 05/19/2021




                                     No. 20-30233


   attorneys’ fees to Alliance. Our mandate in Alliance II instructed the district
   court only to adjust downward its $68,237.25 award of attorneys’ fee to Alli-
   ance on remand. Instead, the district court awarded additional fees for time
   Alliance spent litigating the two appeals and its motion for attorneys’ fees,
   resulting in a total award to Alliance of $148,006.15. The court then sua
   sponte joined Coalition’s attorney, Darleen Jacobs, as a party to the case and,
   purporting to act pursuant to the Lanham Act’s fee-shifting provision, 15
   U.S.C. § 1117(a), held her personally liable for the full $148,006.15 fee award.
   In so doing, the district court plainly violated the mandate rule, the funda-
   mental requirement that on remand a district court can do one thing and one
   thing only—scrupulously implement this court’s mandate. See, e.g., United
   States v. Matthews, 312 F.3d 652, 657 (5th Cir. 2002); Tollett v. City of Kemah,
   285 F.3d 357, 364 (5th Cir. 2002).
          What is more, § 1117(a) of the Act nowhere states or implies that a
   litigant’s counsel can be held liable for an award of attorneys’ fees, and it thus
   does not authorize the district court’s imposition of personal liability on Co-
   alition’s counsel. See Healey v. Chelsea Res., Ltd., 947 F.2d 611, 624 (2d Cir.
   1991) (“When a fee-shifting statute that authorizes the courts to award attor-
   neys’ fees to prevailing parties does not mention an award against the losing
   party’s attorney, the appropriate inference is that an award against attorneys
   is not authorized.”); see also Baker v. DeShong, 821 F.3d 620, 623-24 (5th Cir.
   2016) (characterizing the fee-shifting provisions in the Lanham Act and Pa-
   tent Act as “statutory equivalents” and determining that “Congress in-
   tended” the provisions “to have the same meaning” given their “parallel
   purpose, structure, and language”); cf. Phonometrics, Inc. v. ITT Sheraton
   Corp., 64 F. App’x 219, 222 (Fed. Cir. 2003) (vacating imposition of liability
   for attorneys’ fees on losing party’s counsel under the Patent Act’s identi-
   cally-worded fee-shifting provision because counsel cannot be “liable for fees
   awarded under § 285 [of the Act]; it can only be liable for excess fees awarded



                                           17
Case: 20-30233         Document: 00515868262                Page: 18       Date Filed: 05/19/2021




                                            No. 20-30233


   under [28 U.S.C.] § 1927”); cf. also Tech. Props. Ltd. LLC v. Canon Inc., No.
   C 14-3640 CW, 2017 WL 2537286, at *5 (N.D. Cal. Jan. 26, 2017) (holding
   that a litigant’s counsel could not be held liable for an attorneys’ fees award
   under § 285 of the Patent Act based on the “the text of the statute”), aff’d,
   718 F. App’x 987 (Fed. Cir. 2018) (mem.).
           In sum, this court’s decision in Alliance I to hold Coalition liable under
   the Lanham Act for noncommercial political speech was clearly erroneous
   and following it now will result in manifest injustice. Thus, this panel is not
   bound by that errant determination and should correct it by vacating judg-
   ments based thereon and directing the district court to dismiss Alliance’s
   Lanham Act claim with prejudice. See Schwartz, 575 F.2d at 554-55 (explain-
   ing “that ‘the law case doctrine’ is not an inexorable command” and need
   not be adhered to when a prior “decision was clearly erroneous and would
   work a manifest injustice”). Moreover, even if this court continues to mis-
   takenly adhere to Alliance I, the district court committed multiple errors on
   remand from Alliance II that would necessitate reversal. Because the major-
   ity fails to rectify this court’s error in Alliance I and because it ratifies the
   district court’s errors on remand, I respectfully dissent.
                                                  I.
           The overriding problem in this case is that the Lanham Act plainly
   does not reach the noncommercial political speech in which Coalition en-
   gages and holding otherwise curtails important First Amendment free speech
   guarantees. 4 Enacted in 1946, the Lanham Act “was designed to protect both

           4
              In Alliance I, the panel determined that Coalition did not preserve below its argu-
   ments (1) that the Lanham Act does not apply to noncommercial or political speech and (2)
   that its political speech was protected by the First Amendment, and held these issues were
   therefore “waived,” refusing to consider Coalition’s contentions. 901 F.3d at 506. This
   was error for at least three reasons. First, it is axiomatic that a party can only be liable for
   violating a statute if the statute actually applies to the party and its acts (or omissions). And
   determining whether a particular statute applies to a particular party necessarily requires
   courts to interpret that statute. See, e.g., Marbury v. Madison, 5 U.S. (1 Cranch) 137, 178


                                                  18
Case: 20-30233         Document: 00515868262                Page: 19       Date Filed: 05/19/2021




                                            No. 20-30233




   (1803) (“Those who apply the rule to particular cases, must of necessity expound and in-
   terpret that rule.”). Indeed, it is the very task of courts “to construe what Congress has
   enacted.” Rumsfeld v. F. for Acad. & Institutional Rts., Inc., 547 U.S. 47, 56 (2006) (quoting
   Duncan v. Walker, 533 U.S. 167, 172 (2001)). Logically, then, for the Alliance I panel to
   have concluded that it could hold Coalition liable under the Lanham Act, the panel neces-
   sarily must have determined that the statute’s scope covers Coalition’s conduct; implicit
   in that determination is Alliance I’s (demonstrably wrong) conclusion that the Act extends
   to noncommercial political speech. Thus, regardless of the Alliance I panel’s claim that
   Coalition waived its defense as to the interpretation of the Lanham Act, there was simply
   no way for the panel to hold Coalition liable without it concluding that the Lanham Act
   may, in its view, validly constrain noncommercial political speech. But as discussed below,
   the Act’s history, text, and the plethora of cases interpreting the Act make clear that it does
   not apply to noncommercial or political speech.
            Second, and as explained in more detail infra, Alliance I’s application of the Lan-
   ham Act to Coalition’s noncommercial political speech infringes on First Amendment free
   speech rights. Again, the Alliance I panel necessarily had to interpret the Lanham Act in
   order to impose liability under it on Coalition. But applying the Lanham Act in this way
   directly conflicts with this court’s “obligat[ion] to construe the statute to avoid constitu-
   tional problems if it is fairly possible to do so.” Boumediene v. Bush, 553 U.S. 723, 787
   (2008) (cleaned up). A reading of the Act that limits its reach to commercial speech and,
   moreover, precludes it from touching purely political speech is not only “fairly possible”
   but is the only plausible interpretation of the statute. Accordingly, the Alliance I panel failed
   to uphold its duty to read the Act in a manner that avoids raising constitutional doubts.
            Third, even assuming Coalition did not preserve in the district court its defenses
   to an injunction under the Lanham Act, it nevertheless pressed those arguments on appeal
   in Alliance I, and the Alliance I panel therefore erred in failing to apply the plain-error
   standard of review to Alliance’s unpreserved arguments. Decades ago, “our Court . . .
   adopted the practice of reviewing unpreserved error in a civil case using the plain-error
   standard of review.” Crawford v. Falcon Drilling Co., Inc., 131 F.3d 1120, 1123 (5th Cir.
   1997); see also Sec. & Exch. Comm’n v. Life Partners Holdings, Inc., 854 F.3d 765, 783 (5th
   Cir. 2017) (“We review unpreserved challenges in civil cases for plain error.”); Douglass v.
   United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc) (plain error
   applies to a party’s failure to timely file written objections to a magistrate judge’s report
   and recommendation), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1). Under
   this standard, which is identical to plain-error review in the criminal context, the court
   “must determine (1) if there was error, (2) if that error was plain, (3) if the error affects
   substantial rights, and (4) whether allowing that error to stand seriously affects the fairness,
   integrity, or public reputation of judicial proceedings.” Crawford, 141 F.3d at 1123-24
   (adopting the four-prong plain-error test as articulated in United States v. Olano, 507 U.S.
   725, 732, (1993)).



                                                  19
Case: 20-30233         Document: 00515868262                Page: 20       Date Filed: 05/19/2021




                                            No. 20-30233


   consumers’ confidence in the quality and source of goods and services and
   protect businesses’ goodwill in their products by creating a federal right of
   action for trademark infringement.” Peaches Ent. Corp. v. Ent. Repertoire As-
   socs., Inc., 62 F.3d 690, 692 (5th Cir. 1995) (citing S. Rep. No. 1333, 79th
   Cong., 2d Sess. at 1). The Act’s text, its legislative history, and the



              Considering the first prong of the test, it was error to extend the Lanham Act to
   noncommercial political speech because doing so, as detailed infra, violates the statute,
   which applies only to commercial speech, and tramples on free speech rights. Second, this
   legal error was plain. We have previously held that several of the statute’s provisions—
   including a provision pertaining to unregistered trademarks that is analogous to the
   provision protecting registered trademarks at issue here—apply only to commercial
   speech. See Seven-Up v. Coca-Cola Co., 86 F.3d at 1383 & n.6; Procter & Gamble Co., 242
   F.3d at 547 & n.13. And even if no Fifth Circuit decision squarely holds that the particular
   provision of the Lanham Act invoked here is limited to commercial speech, the “absence
   of circuit precedent does not prevent the clearly erroneous application of statutory law from
   being plain error.” United States v. Brown, 316 F.3d 1151, 1158 (10th Cir. 2003) (cleaned
   up) (quoting United States v. Evans, 155 F.3d 245, 252 (3d Cir. 1998)). The obviousness of
   the error in the district court’s interpretation of the Lanham Act is evident from the Act’s
   text, its legislative history, and the need to give the Act a construction that does not conflict
   with the First Amendment. It is also underscored by the near uniform holdings of our sister
   circuits that the Act does not reach noncommercial speech. Cf. United States v. Garza, 706
   F.3d 655, 662-63 (5th Cir. 2013) (error was clear or obvious because, although “this court
   had not [yet] definitively answered” the question presented, the caselaw on the issue
   among all five of our sister circuits was “uniform[]”). Third, the error affected Coalition’s
   substantial rights. To affect substantial rights, the error generally must be “prejudicial; it
   must affect the outcome of the proceedings.” Crawford, 131 F.3d at 1125 (quoting United
   States v. Calverly, 37 F.3d 160, 164 (5th Cir. 1994) (en banc), abrogated in part on other
   grounds by Johnson v. United States, 520 U.S. 461 (1997)). Obviously, the mistake in
   applying the Lanham Act to Coalition’s noncommercial political endorsements affected
   the outcome of the case—indeed, was dispositive of the case—because Coalition would not
   have been liable for violating the Act had the statute been construed properly. Thus, the
   error that confronted the Alliance I panel was plain and affected Coalition’s substantial
   rights. The Alliance I panel therefore had the discretion to notice and correct the error, and
   it should have done so because holding Coalition liable for violating the Lanham Act by its
   political speech muzzles the political organization’s free speech rights, chills the speech of
   other political entities, and inappropriately calls upon federal courts to referee state and
   local political disputes, all of which “seriously affect[] the fairness” and “public reputation
   of judicial proceedings.” Crawford, 131 F.3d at 1123 (quoting Olano, 507 U.S. at 732).



                                                  20
Case: 20-30233      Document: 00515868262            Page: 21     Date Filed: 05/19/2021




                                      No. 20-30233


   imperative to give the statute a constitutionally permissible construction all
   lead to the inescapable conclusion that the Act does not reach noncommer-
   cial political speech.
          Start with the text. The Act defines “commerce” as “all commerce”
   that Congress “may lawfully regulate[].” 15 U.S.C. § 1127. Its purpose, inter
   alia, is to “secure to the owner of the mark the goodwill of his business and
   to protect the ability of consumers to distinguish among competing produc-
   ers.” Two Pesos, Inc. v. Taco Cabana Inc., 505 U.S. 763, 774 (1992) (internal
   quotation marks omitted).
          Section 43(a) of the statute, which addresses false and misleading de-
   scriptions of unregistered marks, states in part that:
          Any person who, on or in connection with any good or services,
          . . . uses in commerce any word, term, name, symbol, or false
          designation of origin, . . . which . . . is likely to cause confusion
          . . . as to the origin . . . of [another person’s] goods, services, or
          commercial activities, . . . shall be liable in a civil action by any
          person who believes that he or she is likely to be damaged by
          such act.
   15 U.S.C. § 1125(a). The provision is meant to protect “against a myriad of
   deceptive commercial practices.” Seven-Up Co., 86 F.3d at 1383 (emphasis
   added) (quoting Res. Dev. v. Statue of Liberty-Ellis Island Found.,926 F.2d 134,
   139 (2d Cir. 1991)). Unsurprisingly, we have “previously determined that
   § 43(a) . . . only applies to commercial speech.” TMI, Inc. v. Maxwell, 368
   F.3d 433, 436 n.2 (5th Cir. 2004) (citing Procter & Gamble Co., 242 F.3d at
   547). The provision’s legislative history supported our conclusion. See
   Seven-Up Co., 86 F.3d at 1383 n.6. (citing 134 Cong. Rec 31,851 (Oct. 19,
   1988) (statement of Rep. Kastenmeier) (commenting that the reach of Sec-
   tion 43(a) “specifically extends only to false and misleading speech that is
   encompassed within the ‘commercial speech’ doctrine developed by the




                                           21
Case: 20-30233     Document: 00515868262           Page: 22    Date Filed: 05/19/2021




                                    No. 20-30233


   United States Supreme Court”)); see also Procter & Gamble Co., 242 F.3d at
   547 n.13 (same).
          At issue in this case is § 32(1) of the Act, which covers infringement
   of registered marks. 15 U.S.C. § 1114(1). Section 32(1) creates a cause of
   action when trademark infringement occurs “in connection with the sale, of-
   fering for sale, distribution, or advertising of any goods or services” and is
   “likely to cause confusion, or to cause mistake, or to deceive.” Id.
          Based on the similar language between §§ 43(a) and 32(1), courts have
   concluded that claims under the two provisions have the same elements, with
   the exception that § 32(1) applies solely to registered marks. See Lamparello
   v. Falwell, 420 F.3d 309, 312-13 (4th Cir. 2005); cf. Margreth Barrett, Finding
   Trademark Use: The Historical Foundation for Limiting Infringement Liability
   to Uses “In the Manner of A Mark”, 43 Wake Forest L. Rev. 893, 942–
   43 (2008) (“While the statutory language of sections 32(1)(a) and 43(a) dif-
   fers, the provisions are generally understood to impose the same standard for
   infringement.”). “To prevail under either cause of action, the trademark
   holder must prove:
          (1) that it possesses a mark; (2) that the [opposing party] used
          the mark; (3) that the [opposing party’s] use of the mark oc-
          curred ‘in commerce’; (4) that the [opposing party] used the
          mark ‘in connection with the sale, offering for sale, distribu-
          tion, or advertising’ of goods or services; and (5) that the [op-
          posing party] used the mark in a manner likely to confuse con-
          sumers.”
   Lamparello, 420 F.3d at 313 (alterations in original). Significantly, both pro-
   visions require that actionable infringement be “in connection with” goods
   or services in a manner likely to cause confusion to consumers. Compare 15
   U.S.C. § 1125(a) (use of mark “in connection with any goods or services”),
   with id. § 1114(1) (use of mark “in connection with the sale, offering for sale,
   distribution, or advertising of any goods or services”). “This is commonly


                                         22
Case: 20-30233       Document: 00515868262              Page: 23      Date Filed: 05/19/2021




                                         No. 20-30233


   described as the commercial use requirement.” Utah Lighthouse Ministry,
   527 F.3d at 1052.
           In light of this requirement, the clear majority of circuits to have con-
   sidered whether the Act applies to any noncommercial speech have deter-
   mined that it does not. See Bosley Med. Inst., Inc., 403 F.3d at 676–77 (con-
   struing § 32(1)); Taubman Co., 319 F.3d at 774 (same); Farah, 736 F.3d at
   541; Utah Lighthouse Ministry, 527 F.3d at 1052–54; Porous Media Corp..,173
   F.3d at 1120; cf. S.F. Arts & Athletics, Inc., 483 U.S. at 566 (Brennan, J., dis-
   senting); Radiance Found., Inc., 786 F.3d at 322. 5
           In the instant case, Coalition’s use of its emblem certainly was not “in
   connection” with commercial activity. Coalition exists solely to engage in
   the endorsement of candidates for public office. As the district court recog-
   nized, “[p]eople are not buying products here.” Because these entities’ ac-
   tivities are not commercial in nature, the Lanham Act simply does not apply
   to this case.
           Applying the Lanham Act in the manner the Alliance I panel did was
   also clearly inconsistent with Congress’s intent in enacting the statute. Con-
   gress specifically recognized the constitutional problems of creating liability
   for free speech and sought to avoid doing so. See Radiance Found., Inc., 786
   F.3d at 321; see also MasterCard Int’l Inc. v. Nader 2000 Primary Comm., Inc.,
   No. 00 CIV. 6068, 2004 WL 434404, at *7–8 (S.D.N.Y. Mar. 8, 2004) (“The

           5
              In United We Stand, Inc. v. United We Stand, America New York, Inc., the Second
   Circuit held that that noncommercial political activities may be “services” within the
   meaning of the Lanham Act but also stated that a “crucial” factor in permitting such a
   conclusion is that the infringer “us[e] the Mark not as a commentary on its owner, but
   instead as a source identifier.” 128 F.3d 86, 89-92 (2d Cir. 1997). Not only is the Second
   Circuit the sole outlier court in an otherwise uniform line of federal appellate authority
   holding that the Lanham Act does not apply to noncommercial speech, but the Second Cir-
   cuit is also incorrect that purely political speech is a “service” under the Lanham Act.
   “[S]uch a service is not being rendered in commerce[;] it is being rendered as part of the
   political process.” Tax Cap Comm. v. Save Our Everglades, Inc., 933 F. Supp. 1077, 1081
   (S.D. Fla. 1996).


                                              23
Case: 20-30233       Document: 00515868262              Page: 24       Date Filed: 05/19/2021




                                         No. 20-30233


   legislative history of the Lanham Act clearly indicates that Congress did not
   intend for the Act to chill political speech.”). Congress’s concerns were well
   founded. As stated, the Alliance I panel’s interpretation of the Lanham Act
   raises serious constitutional concerns. Coalition limits itself to endorsements
   of political candidates, so its use of an avian emblem similar to Alliance’s oc-
   curred only in the context of engaging in political speech. Imposing liability
   under the Act on Coalition for its political speech, then, results in the precise
   problem Congress aimed to avoid: creating liability under federal trademark
   law for actors exercising their free speech rights.
           It is well established that commercial speech—that is, speech that
   does “no more than propose a commercial transaction,” Bolger v. Youngs
   Drug Prods. Corp., 463 U.S. 60, 66 (1983)—is accorded only a “measure of
   First Amendment protection.” Indeed, “the government may freely regu-
   late” misleading commercial speech, the very speech that the Lanham Act
   was meant to target. Florida Bar v. Went For It, Inc., 515 U.S. 618, 623-24
   (1995). By contrast, free speech protections are at their zenith in the context
   of political speech precisely because such speech is at the heart of the values
   embodied in the First Amendment. See McIntyre v. Ohio Elecs. Comm’n, 514
   U.S. 334, 346 (1995) (“Discussion of public issues and debate on the qualifi-
   cations of candidates are integral to the operation of the system of govern-
   ment established by our Constitution. The First Amendment affords the
   broadest protection to such political expression in order to assure the unfet-
   tered interchange of ideas for the bringing about of political and social
   changes desired by the people.” (cleaned up)). Extending liability under the
   Lanham Act to noncommercial political speech risks eroding the First
   Amendment’s safeguards for political expression. 6 Finally, under the canon


           6
            To the extent that there may be concern over permitting a political organization
   to use marks that are confusingly similar to those of another political entity, Justice
   Brandeis’s concurring opinion in Whitney v. California, 274 U.S. 357, 377 (1927) (Brandeis,


                                               24
Case: 20-30233        Document: 00515868262               Page: 25        Date Filed: 05/19/2021




                                           No. 20-30233


   that “statutes should be interpreted to avoid constitutional doubts,” Clark v.
   Martinez, 543 U.S. 371, 379 (2005), the Lanham Act ought not be construed
   to apply to political speech in order to avoid a construction of the Act that
   could conflict with the First Amendment.
            Because Coalition only used its emblem in the context of political
   speech, the Lanham Act simply and obviously cannot be applied to its speech.
   Thus, the Alliance I panel’s decision to impose on Coalition liability under
   the Act was clearly erroneous. 7 Moreover, adhering to that grievously wrong
   decision will result in a manifest injustice by stifling the political speech that
   is key to the functioning of our democracy. The law-of-the-case doctrine
   therefore does not stand as an impediment to correcting our past mistakes,


   J., concurring), which Justice Holmes joined, suggests an answer: “If there be time to
   expose through discussion the falsehood and fallacies, to avert the evil by the processes of
   education, the remedy to be applied is more speech, not enforced silence.”
           7
             For nearly sixty years, this court has repeatedly and consistently explained that
   the law of the case does not apply when a prior “decision is clearly erroneous and works
   manifest injustice.” Lincoln Nat. Life Ins. Co. v. Roosth, 306 F.2d 110, 113, (5th Cir. 1962);
   accord Lumberman’s Mut. Cas. Co. v. Wright, 322 F.2d 759 (5th Cir. 1963); White v. Murtha,
   377 F.2d 428, 432 (5th Cir. 1967); Morrow v. Dillard, 580 F.2d 1284, 1290 (5th Cir. 1978);
   Goodpasture, Inc. v. M/V Pollux, 688 F.2d 1003, 1005-06 (5th Cir. 1982). Clear error is a
   familiar legal standard for reviewing prior decisions that applies across various contexts.
   For example, appellate courts apply clear error in reviewing district court’s factual findings,
   Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985), and in reviewing discretionary
   decisions by district courts, United States v. Walker, 772 F.2d 1172, 1176 n.9 (5th Cir. 1985).
   A decision is clearly erroneous when the reviewing court is left with “a definite and firm
   conviction” that the previous court was in error. Id. Under this standard, based on the
   foregoing analysis, it is plain that the decision in Alliance I was clearly erroneous. On a
   handful of occasions, this court has stated that for a previous decision to be “clearly
   erroneous” such that the exception to the law-of-the-case doctrine for clearly erroneous
   and manifestly unjust rulings may apply, the prior decision must have been “dead wrong.”
   E.g., City Pub. Serv. Bd. v. Gen. Elec. Co., 935 F.2d 78, 82 (5th Cir. 1991). But the “dead
   wrong” language has been employed infrequently and inconsistently and does not alter or
   supplant the proper and longstanding test for assessing whether a previous ruling was
   clearly erroneous—that the appellate court must have a definite and firm conviction that
   the prior decision was wrong.



                                                 25
Case: 20-30233      Document: 00515868262          Page: 26    Date Filed: 05/19/2021




                                    No. 20-30233


   and the majority errs in failing to do so. See Vahlco Corp., 895 F.2d at 1072-
   73.
                                         II.
          Beyond the fundamental error in Alliance I that has infected the entire
   litigation, the district court’s missteps on remand from Alliance II raise their
   own set of problems. Foremost among them, the able district court acted
   outside the narrow ambit of our mandate. In Alliance II, we directed the dis-
   trict court to undertake only one action on remand: reducing and reallocating
   its attorneys’ fee award to Alliance. 919 F.3d 291. Rather than heeding our
   mandate, the district court (1) increased its fee award by awarding to Alliance
   fees incurred for time spent on the appeals in Alliance I & II and in prosecut-
   ing its motion for attorneys’ fees, (2) sua sponte joined Jacobs as a party, and
   (3) held Jacobs personally liable for the total augmented award. A brief sum-
   mary of this case’s lengthy procedural history makes manifest the district
   court’s error.
          At the outset of the litigation, Alliance claimed that both Coalition’s
   “word mark”—its trade name, Coalition for Better Government—and its
   “composite mark”—its emblem—infringed on Alliance’s marks. The dis-
   trict court agreed, enjoining Coalition from using both its trade name and em-
   blem. Coalition appealed, and this court concluded that only Coalition’s em-
   blem, and not its trade name, violated the Lanham Act. The Alliance I panel
   thus modified the district court’s injunction to restrain only Coalition’s use
   of the emblem. See 901 F.3d at 514.
          During the pendency of the first appeal, the district court determined
   that the case was “exceptional” within the meaning of the Lanham Act’s at-
   torneys’ fees provision, 15 U.S.C. § 1117(a), and thus awarded Alliance, as
   the prevailing party, $68,237.50 in attorneys’ fees. Coalition appealed, and
   this court, in the second appeal in this matter, affirmed the conclusion that
   the case warranted an award of attorneys’ fees. Alliance II, 919 F.3d at 297.



                                         26
Case: 20-30233      Document: 00515868262            Page: 27    Date Filed: 05/19/2021




                                      No. 20-30233


          The Alliance II panel noted, however, this court’s earlier determina-
   tion in Alliance I that Alliance had prevailed only on its emblem claim. Hence,
   in Alliance II, “we remand[ed] for the district court to reassess the amount of
   fees” to omit work that furthered Alliance’s trade-name claim from its fee
   calculation. Id. at 293. Specifically, our mandate called only for the district
   court “to account for billed time for claims on which Alliance did not prevail,
   and to adjust the fee award accordingly.” Id. at 298. We gave no indication
   that the district court should take any action other than a downward adjust-
   ment of the attorneys’ fees award.
          In failing to hew to the constraints we imposed on remand, the district
   court violated the well-established mandate rule. That rule “provides that a
   lower court on remand must implement both the letter and spirit of the [ap-
   pellate court’s] mandate.” Tollett, 285 F.3d at 364 (internal quotation marks
   omitted) (alterations in original). Notably, the mandate rule extends both to
   those matters “decided expressly or by necessary implication” by the appeals
   court. DeJoria v. Maghreb Petroleum Expl., S.A., 938 F.3d 381, 394 (5th Cir.
   2019). A district court is “without power to do anything which is contrary to
   either the letter or spirt of the mandate construed in the light of the opinion of
   [the] court deciding the case.” Id. (alterations in original) (internal quotation
   marks omitted).
          The Supreme Court’s decision in Briggs v. Pa. R.R. Co., 334 U.S. 304,
   305 (1948), is instructive on how a district court can run afoul of the mandate
   rule. In that case, a jury returned a verdict of $42,500 in favor of the plaintiff,
   but the district court granted a post-verdict motion to dismiss the case for
   lack of jurisdiction. Id. The appellate court, however, reversed and directed
   that the district court, in accordance with the jury’s verdict, enter judgment
   for the plaintiff. Id. On remand, despite the fact that the appellate court’s
   mandate “made no provision for interest,” the district court entered judg-
   ment and “added to the verdict interest from the date the [jury returned its



                                           27
Case: 20-30233     Document: 00515868262           Page: 28    Date Filed: 05/19/2021




                                    No. 20-30233


   verdict] to the date of the judgment.” Id. The Supreme Court determined
   that it was “clear that the interest was in excess of the terms of the mandate
   and hence was wrongly included” by the district court. Id. at 306. Briggs thus
   stands for the proposition that a district court violates the mandate rules
   where it takes actions on remand that the appeals court “made no provision
   for,” thereby exceeding the “terms of the [appellate] mandate.” Id.
          Tollett v. City of Kemah presented very similar facts to the present ap-
   peal, and our decision there underscores the district court’s error. 285 F.3d
   at 364. In Tollett, a district court awarded $5,000 in sanctions against the
   defendant city and two of its employees. The amount of the award was pur-
   portedly to compensate the plaintiff for attorneys’ fees and court costs in-
   curred in connection with the sanctioned entities’ discovery abuses. On ap-
   peal, the plaintiff conceded that the quantum of the sanctions was not sup-
   ported by proof of reasonable fees and costs. Thus, this court vacated the
   award and “remand[ed] for a redetermination and assessment of reasonable
   attorney’s fees and costs.” Id. at 362 (emphasis omitted).
          But on remand the district court imposed sanctions and attorneys’
   fees against not only the city but also the city’s counsel, while dropping the
   fees it had previously assessed against the city’s employees. Id. at 363. The
   city and its attorney appealed, contending that the district court violated the
   mandate rule. We agreed, explaining that it was “clear from our opinion” in
   the first appeal “that the district court was not to redetermine . . . whether,
   and against whom, sanctions should be imposed. The opinion expressly di-
   rected the district court only to determine the proper amount to impose as . . .
   sanctions.” Id. at 365. Accordingly, we, once again, vacated the sanctions and
   fee award. Id. at 366; see Doe v. Chao, 511 F.3d 461, 466-67 (4th Cir. 2007)
   (holding that district court violated the mandate rule when the appeals
   court’s mandate called only for reconsideration of award of attorneys’ fees
   for work performed during district-court proceedings but, on remand,



                                         28
Case: 20-30233      Document: 00515868262            Page: 29    Date Filed: 05/19/2021




                                      No. 20-30233


   district court awarded fees for work performed during appellate phase of the
   litigation); Wang v. Douglas Aircraft Co., 221 F.3d 1350, *1 (9th Cir. 2000)
   (unpublished) (district court violated mandate rule where mandate directed
   court to determine whether a foreign law firm was entitled to attorneys’ fees
   based on the work performed by the firm but district court instead awarded
   fees in accordance with terms of a letter agreement between the foreign firm
   and a local firm that reallocated fees; appeals court’s mandate “precluded
   any . . . inquiry” other than whether foreign firm was entitled to fees based
   on its legal services, not a letter agreement).
          Here, too, the import of our directive to the district court on remand
   was “clear”: it was only to reevaluate its attorneys’ fee calculation in order
   to award Alliance fees solely for time spent on the emblem claim, thereby
   reducing its earlier award. The “necessary implication” of our mandate was
   that the district court was barred from doing anything other than reducing
   the fee award. DeJoria, 935 F.3d at 394. Venturing beyond our delimited
   directive, the district court sua sponte joined Jacobs as a party to the case; held
   her personally liable; and awarded additional attorneys’ fees against Coali-
   tion and Jacobs for Alliance’s prosecution of both appeals and its motion for
   attorneys’ fees, causing the fee award to mushroom to over $148,000. But
   as in Tollett, our directive to the district court “was not to redetermine . . .
   against whom[] sanctions should be imposed,” nor was it to augment the
   sanctions. See id. at 365.
          Coalition is therefore correct that the district court’s order was di-
   rectly contrary to our mandate. The majority, however, fails to mention this
   argument, characterizing Jacobs and Coalition as merely contending that the
   district court was an “improper forum” for considering appellate attorneys’
   fees. See Maj. Op. at 10 n.54. True, Coalition made that assertion in its brief-
   ing on appeal, but it also expressly objected to the district court’s award of
   appellate attorneys’ fees on a second basis; Coalition explained that the



                                           29
Case: 20-30233     Document: 00515868262             Page: 30   Date Filed: 05/19/2021




                                      No. 20-30233


   district court’s decision is inconsistent with Alliance II because in that appeal
   we ordered the district court only to recalculate attorneys’ fees to account for
   the claim on which Alliance prevailed, and, as Coalition states in its brief,
   “[n]othing in” our “opinion address[ed]” appellate attorneys’ fees.
          Because Coalition adequately raised the issue of the district court’s
   compliance with the mandate rule, and because the district court did not
   faithfully apply our mandate in Alliance II, I cannot agree with the majority’s
   endorsement of the decision to join attorney Jacobs as a party to the case or
   to award Alliance additional attorneys’ fees for time incurred in litigating the
   two appeals and its fees motion.
                                          III.
          Regrettably, in holding Jacobs personally liable for the award of attor-
   neys’ fees, this court becomes the first to my knowledge to sanction such li-
   ability against a party’s counsel under the Lanham Act’s fee-shifting provi-
   sion, 15 U.S.C. § 1117(a). Indeed, the Federal Circuit, in construing that the
   Patent Act’s identically-worded fee-shifting provision, has expressly held
   that the provision cannot be used to impose liability for attorneys’ fees on a
   party’s counsel. Phonometrics, Inc., 64 F. App’x at 222 (“Section 285 is a fee
   shifting statute that in exceptional cases may require the losing party to reim-
   burse the prevailing party its attorney fees. Sheraton[, the prevailing party,]
   has provided us with no legal basis for entering a fee award against the losing
   party’s attorney under § 285. . . . Counsel for Phonometrics is not liable for
   fees awarded under § 285.”); see also Baker, 821 F.3d at 623-24 (borrowing
   attorneys’ fees jurisprudence under the Patent Act to interpret the fee-shift-
   ing provision in the Lanham Act).
          That no court has previously permitted imposing attorneys’ fees
   against a party’s counsel under the Lanham Act and that the Federal Circuit
   has held that imposing such fees on an attorney is not authorized by the Pa-
   tent Act is unsurprising in light of the text of the statutes’ attorneys’ fees



                                          30
Case: 20-30233     Document: 00515868262           Page: 31   Date Filed: 05/19/2021




                                    No. 20-30233


   provisions, which both read: “The court in exceptional cases may award rea-
   sonable attorney fees to the prevailing party.” 15 U.S.C. § 1117(a); 35 U.S.C.
   § 285. Notably absent from the provisions is any explicit authorization to
   impose attorneys’ fees against a party’s counsel. “When a fee-shifting stat-
   ute that authorizes the courts to award attorneys’ fees to prevailing parties
   does not mention an award against the losing party’s attorney, the appropri-
   ate inference is that an award against attorneys is not authorized.” Healey,
   947 F.2d at 624. Section 1117(a) thus “stands in contrast to other sections
   and [Federal] Rules [of Civil Procedure] that expressly provide for the impo-
   sition of sanctions against attorneys,” id., such as 28 U.S.C. § 1927, which
   empowers courts to order “[a]ny attorney” who “multiples the proceedings
   in any case unreasonably and vexatiously” to pay the costs and attorneys’
   fees incurred because of their conduct, and Rule 11(b), which authorizes dis-
   trict courts to award sanctions against “attorney[s]” for misconduct in an
   array of circumstances. The availability of these traditional—and effective—
   tools to discipline wayward behavior by counsel means that courts will not be
   hampered in their ability to police proceedings without applying § 1117(a)
   against a litigant’s counsel; similarly, these well-established provisions en-
   sure that parties can recover costs incurred as a result of opposing counsel’s
   unprofessional conduct.
          Further underscoring that Jacobs cannot be held liable for the award
   of attorneys’ fees under § 1117(a) for her representation of Coalition is that,
   even in cases where courts have imposed attorneys’ fees personally on indi-
   viduals who were not party to the underlying litigation, they have done so not
   against a party’s counsel; rather, attorneys’ fees have been assessed against
   individuals who served as a company’s president, owner, or sole shareholder
   when that individual’s conduct caused the case to be “exceptional” under a
   proper interpretation of the Lanham or Patent Acts. See, e.g., Mach. Corp. of
   Am. v. Gullfiber AB, 774 F.2d 467, 475 (Fed. Cir. 1985) (holding that an



                                         31
Case: 20-30233        Document: 00515868262               Page: 32        Date Filed: 05/19/2021




                                           No. 20-30233


   individual who was “not a proper party to” the claims for violation of the
   Patent Act “may be assessed fees under § 285 [of the Patent Act] if his con-
   duct supports a finding that the case is exceptional” (citing Hughes v. Novi
   American, Inc., 724 F.2d 122 (Fed. Cir. 1984)); Iris Connex, LLC v. Dell, Inc.,
   235 F. Supp. 3d 826, 852-53 (E.D. Tex. 2017) (imposing attorneys’ fees
   against a company that filed a meritless patent-infringement suit and holding
   the owner of the company jointly liable for the fees where the owner was the
   “driving force behind th[e] litigation” and was “responsible” for making the
   case exceptional). Indeed, the majority states that its decision to hold Jacobs
   personally liable is rooted in the notion that “[a]n officer is individually liable
   for any tortious conduct that he committed in connection with his corporate
   duties.” Maj. Op. at 7 (internal quotation marks omitted). But the principle
   of imposing liability for attorneys’ fees not only on the business that is the
   party to the case but also on the individual who stands behind that business
   and directs its conduct has no application to an attorney representing her cli-
   ent; attorneys initiate and prosecute cases at the behest of their clients, but it
   is the client who ultimately must decide whether to bring a case. Thus, when
   the fee-shifting provision is applied to individuals who were not party to the
   underlying litigation, it should be reserved for those who, in their capacity as
   a high-level officer or owner of an organization, make a case exceptional. See
   Mach. Corp. of Am., 774 F.2d at 475. 8

           8
             The majority cites Jacobs’s leadership role within Coalition as a basis for holding
   her personally liable for the fee award. Maj. Op. at 8. But this misapprehends the basis of
   the district court’s decision to hold Jacobs liable for the fee award; the district court
   expressly cited Jacobs’s conduct as Coalition’s counsel—not her position within Coalition’s
   corporate structure—as rendering the case “exceptional” under the Lanham Act and thus
   justifying imposing liability for the award on her personally. Indeed, in its order holding
   Jacobs personally liable, the district court discussed only Jacobs’s actions as an attorney for
   Coalition: “Jacobs is personally responsible for” filing a meritless “motion for summary
   judgment, . . . counterclaim, and . . . motion to dismiss because she personally signed them,
   thus certifying that they were not presented for any improper purpose and were not
   frivolous.” The court further found that Jacobs’s conduct rendered the case exceptional


                                                 32
Case: 20-30233        Document: 00515868262               Page: 33       Date Filed: 05/19/2021




                                          No. 20-30233


           In sum, Coalition and Jacobs may not be held liable for anything in this
   case because no Lanham Act claim arises from Coalition’s noncommercial
   political speech, and, independently of that, no Lanham Act defendant’s
   counsel may be cast for attorneys’ fees under the Act’s fee-shifting provi-
   sion. 9 See Healey, 947 F.2d at 624, cf. Phonometrics, Inc., 64 F. App’x at 222.
           Bereft of authority under the Lanham Act to impose fees directly on
   Jacobs, the district court’s decision resembles an attempt to pierce Coali-
   tion’s corporate veil. But during the proceedings in the district court, Alli-
   ance never attempted to pierce Coalition’s corporate veil; in fact, its motion

   because she was “personally responsible” for abuses in discovery that necessitated
   issuance of a protective order to prevent a wasteful deposition; “she was the one who
   insisted on proceeding with the depositions even after the Court granted summary
   judgment and Alliance informed the Court that it would not pursue its remaining claim.”
   Wholly absent from the court’s order is any mention of actions undertaken by Jacobs in her
   position as an officer or principal of Coalition. The majority’s citations to Nelson v. Adams
   USA, Inc., 529 U.S. 460 (2000) and Insituform Technologies, Inc. v. CAT Contracting, Inc.,
   385 F.3d 1360 (Fed. Cir. 2004) are therefore inapposite; those cases concern imposition of
   personal liability for fees on non-lawyers who had senior roles in organizations that had
   already been held liable for the fees in question. It was precisely the individuals’ wrongful
   conduct—alleged conduct, in Nelson—that was undertaken in their positions within their
   respective organizations that permitted—or would permit, in Nelson—holding them
   personally liable for the fees imposed on their organizations. Conversely, the district court
   sought to hold Jacobs liable based not on her role and work within Coalition but instead for
   her conduct as its counsel.
           9
             Jacobs was joined as a party only after this court held that Coalition had waived
   its noncommercial speech and First Amendment defenses, and thus never had the
   opportunity to lodge these defenses on her own behalf in this court. Now, when she
   attempts to advance those arguments to protect herself from personal liability, the majority
   holds the law of the case precludes her doing so. Maj. Op. at 11. This is highly inequitable,
   particularly in light of the clear merit of her constitutional and statutory defenses, which
   she has never personally waived. The majority attempts to justify its decision on the
   grounds that the merits of the infringement claim itself are no longer at issue, and the
   question now is only one of the appropriate amount of attorneys’ fees. Maj. Op. at 11. But
   the majority offers no analysis as to why Coalition’s litigation choices somehow bind Jacobs
   personally, and, as noted infra, there was no finding by the district court that Jacobs
   controlled Coalition such that its litigation conduct could be attributed to her. The majority
   thus errs in stripping Jacobs of the opportunity to marshal her full array of defenses.



                                                33
Case: 20-30233       Document: 00515868262             Page: 34      Date Filed: 05/19/2021




                                        No. 20-30233


   for attorneys’ fees makes no mention of veil piercing nor asserts that Jacobs
   is the alter ego of Coalition. Cf. Huard v. Shreveport Pirates, Inc., 147 F.3d
   406, 409-10 (5th Cir. 1998) (observing that, under Louisiana law, “a plaintiff
   seeking to pierce the corporate veil” must either demonstrate that the cor-
   porate form was used “to perpetuate fraud” or must “bear[] a heavy burden
   of proof in demonstrating that the corporate form has been disregarded by
   the shareholders to the extent that the corporation and shareholders are in-
   distinguishable”). 10 In the absence of any argument that the district court
   should pierce Coalition’s corporate veil, it is unsurprising that the court did
   not make any of the predicate findings necessary to disregard the legally dis-
   tinct juridical identities of Coalition and Jacobs; there was no finding that Co-
   alition was the alter ego of Jacobs, that Coalition disregarded corporate for-
   malities, or that Coalition was used by Jacobs to perpetuate a fraud. See id.
   And in its briefing in this appeal, Alliance expressly disclaims that it seeks to
   veil pierce, contending instead that it could do so in a separate lawsuit. Under
   these circumstances, veil piercing is obviously inappropriate and cannot sup-
   port the district court’s decision to thrust upon Jacobs the liability for fees
   charged to Coalition.
           Accordingly, the district court was without authority under the Lan-
   ham Act to hold Jacobs directly and personally liable for attorneys’ fees, did
   not invoke any other source of authority to hold Jacobs liable in her capacity
   as an attorney, and could not and did not make the findings necessary to
   pierce Coalition’s corporate veil.



           10
              “Whether to apply Louisiana or federal law is not an issue. State and federal
   alter ego tests are essentially the same. Our non-diversity alter ego cases rarely state
   whether a state or federal standard controls, and apply state and federal cases
   interchangeably.” Century Hotels v. United States, 952 F.2d 107, 110 n.4 (5th Cir. 1992).




                                              34
Case: 20-30233     Document: 00515868262            Page: 35    Date Filed: 05/19/2021




                                     No. 20-30233


                                          * * *
          In conclusion, this court’s decision in Alliance I does violence to the
   text of the Lanham Act by expanding the statute into territory it was never
   intended to reach—noncommercial and political speech—and, worse yet,
   authorizes applying the Act in a manner that invades constitutionally-pro-
   tected political speech and will embroil federal courts in local political dis-
   putes. Alliance I and the tainted rulings it spawned must therefore be cor-
   rected to prevent Coalition from suffering an injustice in this case and, more
   broadly, to reform this court’s Lanham Act caselaw to avert chilling the
   speech of other organizations and individuals that likewise engage only in po-
   litical speech. Accordingly, this panel should recall the mandates in Alliance
   I and II, vacate all judgments imposing liability under the Lanham Act on Co-
   alition for its political speech, and instruct the district court to dismiss Alli-
   ance’s Lanham Act claim with prejudice. For these reasons and those set
   forth above, I respectfully dissent.




                                           35